MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be
                                                                        Mar 21 2018, 9:04 am
regarded as precedent or cited before any
court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Samuel J. Beasley                                        Curtis T. Hill, Jr.
Muncie, Indiana                                          Attorney General of Indiana

                                                         Ian McLean
                                                         Supervising Deputy Attorney General
                                                         Indianapolis, Indiana


                                            IN THE
      COURT OF APPEALS OF INDIANA

Nakya M. Ramseyer,                                       March 21, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         05A02-1709-CR-2189
        v.                                               Appeal from the Blackford Superior
                                                         Court
State of Indiana,                                        The Honorable J. Nicholas Barry,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         05D01-1705-CM-126




Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 05A02-1709-CR-2189 | March 21, 2018           Page 1 of 8
                                             Case Summary
[1]   While on probation for another crime, Nakya M. Ramseyer was charged with

      class A misdemeanor possession of a schedule IV controlled substance. The

      evidence supporting the charge was discovered during a warrantless search of

      her residence. In combined proceedings, the trial court convicted Ramseyer as

      charged and revoked her probation. Ramseyer appeals her conviction, claiming

      that the trial improperly admitted evidence obtained during an allegedly

      unlawful search of her residence, in violation of her constitutional rights. We

      affirm.


                                 Facts and Procedural History
[2]   In December 2016, Nakya Ramseyer was on supervised probation through

      Blackford County Community Corrections in case number 05D01-1607-CM-

      259 (“Case 259”). As a condition of probation, she agreed to subject herself to

      searches of her person, property, or residence with or without probable cause,

      suspicion, or a search warrant. Additionally, her probation agreement

      prohibited her from possessing illegal drugs and from having direct or indirect

      contact with any person on parole or probation. Community corrections case

      manager Kelly Cale explained the conditions of the probation agreement to

      Ramseyer, and Ramseyer acknowledged that she understood them and signed

      the agreement.


[3]   In May 2017, when Ramseyer was placed on day reporting, she again met with

      Cale, who explained the terms of the day reporting agreement. The agreement


      Court of Appeals of Indiana | Memorandum Decision 05A02-1709-CR-2189 | March 21, 2018   Page 2 of 8
      included a nearly identical provision concerning searches, as well as the same

      prohibitions against illegal drug use and contact with other probationers and

      parolees. State’s Ex. 2. Again, Cale reviewed the rules with Ramseyer,

      specifically instructing her not to associate with her boyfriend Kurt Reichard, a

      parolee. Acknowledging that she understood and would comply with the rules,

      Ramseyer signed the agreement.


[4]   Later that month, Blackford County Sheriff’s Deputy James Robbins received a

      report of a domestic disturbance at a Montpelier residence. When he and

      Montpelier Police Officer Al Johnson arrived on the scene, they heard a man

      shouting and saw Reichard exit a stairwell door. Deputy Robbins attempted to

      engage Reichard in conversation, but Reichard yelled, cursed, swung his arms,

      and reached inside his pocket. When the deputy ordered him to remove his

      hand from his pocket, Reichard initially turned away and then began to scuffle

      with the deputy. Deputy Robbins arrested Reichard for resisting law

      enforcement and patted him down, discovering a syringe and a spoon-like

      utensil. Reichard’s behavior led the deputy to believe that Reichard was under

      the influence of drugs at the time.


[5]   Meanwhile, Ramseyer stood nearby, shouting. The officers handcuffed and

      Mirandized her, and she admitted that she and Reichard had used

      methamphetamine (“meth”) two days earlier. Having recognized Ramseyer’s

      name from the current probationer’s list, Deputy Robbins contacted community

      corrections and explained the situation to Cale. The two agreed that

      Ramseyer’s residence should be searched. The officers waited for Cale to arrive

      Court of Appeals of Indiana | Memorandum Decision 05A02-1709-CR-2189 | March 21, 2018   Page 3 of 8
      at the residence before they began the search. When Cale arrived, she tried to

      calm the visibly upset Ramseyer while the law enforcement officers searched

      the residence. The search produced a crusty spoon, a mirror with a white

      powdery residue, Alprazolam pills, three packages of rolling papers, and

      baggies. Ramseyer later told officers that she had used the spoon to take meth

      and that the meth had been purchased in the baggies.


[6]   The State charged Ramseyer with class A misdemeanor possession of a

      schedule IV controlled substance and filed a petition to revoke her probation in

      Case 259. Ramseyer moved to suppress the evidence obtained during the

      search of her residence, claiming a violation of her protections against unlawful

      search and seizure under the United States and Indiana Constitutions. The trial

      court denied her suppression motion and held combined proceedings on the

      misdemeanor possession charge and the revocation petition. Ramseyer

      objected to the admission of the evidence on the same basis at trial. The court

      convicted her as charged and sentenced her to 365 days suspended to probation.

      The court also found that she violated her probation in Case 259 and revoked it,

      ordering the execution of her remaining sentence. Ramseyer appeals her

      conviction. Additional facts will be provided as necessary.


                                     Discussion and Decision
[7]   Ramseyer contends that the trial court improperly admitted evidence obtained

      from the search of her residence, which she characterizes as an unlawful search

      and seizure in violation of the Fourth Amendment to the United States

      Constitution and Article 1, Section 11 of the Indiana Constitution. We review
      Court of Appeals of Indiana | Memorandum Decision 05A02-1709-CR-2189 | March 21, 2018   Page 4 of 8
      a trial court’s decision to admit or exclude evidence using an abuse of discretion

      standard. Collins v. State, 966 N.E.2d 96, 104 (Ind. Ct. App. 2012). An abuse of

      discretion occurs when the trial court’s decision is clearly against the logic and

      effect of the facts and circumstances before it or where the trial court

      misinterprets the law. Id. In conducting our review, we do not reweigh

      evidence. Robinson v. State, 5 N.E.3d 362, 365 (Ind. 2014). Where the issue

      concerns the constitutionality of a search or seizure, the ultimate determination

      is a question of law to be reviewed de novo. Carpenter v. State, 18 N.E.3d 998,

      1001 (Ind. 2014).


[8]   As a preliminary matter, we note that Ramseyer has failed to develop a cogent

      argument concerning her claim under the Indiana Constitution, as required by

      Indiana Appellate Rule 46(A)(8). Thus, she has waived it for our

      consideration. Nur v. State, 869 N.E.2d 472, 482 (Ind. Ct. App. 2007), trans.

      denied (2008). As such, we limit our analysis to her claim of unreasonable

      search and seizure under the Fourth Amendment to the United States

      Constitution, which states, “The right of the people to be secure in their

      persons, houses, papers, and effects, against unreasonable searches and

      seizures, shall not be violated, and no Warrants shall issue, but upon probable

      cause, supported by Oath or affirmation, and particularly describing the place to

      be searched, and the persons or things to be seized.” The Fourth Amendment’s

      fundamental purpose is “to protect the legitimate expectations of privacy that

      citizens possess in their person, their homes, and their belongings.” State v.




      Court of Appeals of Indiana | Memorandum Decision 05A02-1709-CR-2189 | March 21, 2018   Page 5 of 8
       Terrell, 40 N.E.3d 501, 505 (Ind. Ct. App. 2015) (quoting Montgomery v. State,

       904 N.E.2d 374, 377-78 (Ind. Ct. App. 2009), trans. denied).


[9]    Significantly, here, Ramseyer was on supervised probation in Case 259 when

       her residence was searched. In State v. Schlechty, our supreme court recognized

       that “a warrantless search may be justified on the basis of reasonable suspicion

       to believe that the probationer has engaged in criminal activity and that a search

       condition is one of the terms of probation.” 926 N.E.2d 1, 6 (Ind. 2010) (citing

       United States v. Knights, 534 U.S. 112, 122 (2001)). In State v. Vanderkolk, the

       court went a step further, holding that


               Indiana probationers and community corrections participants,
               who have consented or been clearly informed that the conditions
               of their probation or community corrections program
               unambiguously authorize warrantless and suspicionless searches,
               may thereafter be subject to such searches during the period of
               their probationary or community corrections status.


       32 N.E.3d 775, 779 (Ind. 2015) (emphasis added). “The Vanderkolk court did

       not specify what a valid search condition must look like under the Fourth

       Amendment … but merely stated that Indiana probationers must be

       ‘unambiguously informed of a clearly expressed search condition in the

       conditions of their release to probation.’” Hodges v. State, 54 N.E.3d 1055, 1060

       (Ind. Ct. App. 2016).


[10]   Ramseyer signed an agreement, acknowledging that she had read and

       understood the rules of probation, which include the following provision with

       respect to searches: “You are subject to searches of your person, property and
       Court of Appeals of Indiana | Memorandum Decision 05A02-1709-CR-2189 | March 21, 2018   Page 6 of 8
       place of residence by your probation officer, community corrections officer or

       law enforcement officer without probable cause, any suspicion or a search

       warrant.” State’s Ex. 1. Five months later, when she was placed on day

       reporting, she signed an agreement acknowledging that she understood and

       agreed to comply with the rules and guidelines for the day reporting program,

       which include a nearly identical provision: “I am subject to searches of my

       person, property and place of residence by my probation officer, community

       corrections officer or law enforcement officer without probable cause, and

       suspicion or a search warrant.” State’s Ex. 2. In both instances, case manager

       Cale went over the rules with Ramseyer to ensure that she understood what she

       was about to sign, and in each case Ramseyer’s signature indicated her

       acknowledgment that she understood and agreed to comply with the

       terms/rules.


[11]   Simply put, Ramseyer was clearly informed about and consented to the search

       provisions found in both documents, and as such, her circumstances fall

       squarely within Vanderkolk. Her attempt to parse the terms “probation” and

       “investigatory” when it comes to searches of a probationer’s property is

       unpersuasive.1 Accordingly, we affirm.




       1
         Similarly, Ramseyer’s hairsplitting argument concerning which authority actually conducted the search of
       her property is not well taken. First, the terms/rules of both agreements specify that searches may be
       conducted by Ramseyer’s probation officer, community corrections officer, or other law enforcement.
       Second, Ramseyer’s community corrections case manager actually agreed to and was present at the residence
       during the law enforcement officers’ search.

       Court of Appeals of Indiana | Memorandum Decision 05A02-1709-CR-2189 | March 21, 2018          Page 7 of 8
[12]   Affirmed.


       Robb, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 05A02-1709-CR-2189 | March 21, 2018   Page 8 of 8